Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colja et al. (US 20100244504) in view of Hall et al. (9,517,777), Hester et al. (6,916,300) and Sahashi (8,727,434).
Regarding claim 1, Colja et al. disclose a lumbar support assembly, comprising: a suspension mat 48; a pump 56, an air bladder 52, and an electronic valve 60 having a first tube 120 connected to the air bladder and a second tube 104 connected to the pump, the electronic valve being coupled to a rear surface of the suspension mat.
Colja et al. fail to disclose a suspension mat having a first hole formed at an inner side thereof, an air bladder having a first clip hole, which is formed at one edge thereof and overlaps with the first hole, a fixing clip mounted in the first clip hole or the second clip hole.
Hall et al. disclose a suspension mat 54 having a first hole 50 formed at an inner side thereof, an air bladder 48 having a first clip hole, which is formed at one edge thereof and overlaps with the first hole, a fixing clip 24 mounted in the first clip hole or the second clip hole.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Hall et al. and use the fixing clip and holes to mount the air bladder in the inventio of Colja et al. because it is simple, efficient and inexpensive. 
Colja et al. also fail to disclose a pouch including a pump. Instead, Hester et al. disclose a pouch 6 including a pump. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Hester et al. and use a pouch in the inventio of Colja et al. in order to protect the pump from being damaged. 
Colja et al. also fail to disclose a suspension mat having a second hole formed at one edge thereof, a second clip hole, which is formed at one edge thereof and overlaps with the second hole.
 However, Sahashi discloses a suspension mat 30 having a second hole 34 formed at one edge thereof, a second clip hole 47, which is formed at one edge thereof and overlaps with the second hole.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Hall et al. and use the fixing clip and holes to mount the pump in the inventio of Colja et al. because it is simple, efficient and inexpensive. 
Regarding claim 5, Hall et al. disclose a wire unit (a wire unit can be seen figure 5 and 6 on top corners of the mat) coupled to the rear surface of the suspension mat.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Hall et al. and use a wire unit to mount the mat in the inventio of Colja et al. because it is simple, efficient and inexpensive.
Regarding claim 6, Hall et al. disclose comprising: a felt pad 22 having a first communication hole that communicates with the first hole and the first clip hole, and a second communication hole that communicates with the second hole and the second clip hole, the felt pad being attached to a front surface of the suspension mat (figure 7 shows 22 and 48 having holes through which the clip 24 is passed through).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Hall et al. and use through in the invention of Colja et al. because it is simple, efficient and inexpensive to mount.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colja et al. (US 20100244504) in view of Hall et al. (9,517,777), Hester et al. (6,916,300) and Sahashi (8,727,434), as applied to claim 1 above, and further in view of Sakai et al. (10,743,668).
Regarding claim 2, Sakai et al. disclose the fixing clip 65 comprises: a plate-shaped head part 65b; and a support part 65a formed on one side of the head part, and having a plurality of ring-shaped locking steps (threads can be seen in figures 8) that are formed on an outer circumference of the support part in a longitudinal direction thereof.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Sakai et al. and use screws in the inventio of Colja et al. because it is simple, efficient and inexpensive. 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colja et al. (US 20100244504) in view of Hall et al. (9,517,777), Hester et al. (6,916,300) and Sahashi (8,727,434), as applied to claim 1 above, and further in view of Sugiyama et al. (US 2013/0169010).
Regarding claim 3, Sugiyama et al. disclose at least one hook 98 is formed on the rear surface of the suspension mat 92 to fix the first tube 90b or the second tube.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Sugiyama et al. and use a hook to attach the tubes in the inventio of Colja et al. because it is simple, efficient and inexpensive. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colja et al. (US 20100244504) in view of Hall et al. (9,517,777), Hester et al. (6,916,300) and Sahashi (8,727,434), as applied to claim 1 above, and further in view of Colasanti et al. (5,076,643).
Regarding claim 4, Colasanti et al. disclose a pair of tension springs 28 coupled to both edges of an upper portion of the suspension mat 18.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Colasanti et al. and use tension springs in the invention of Colja et al. because it is simple, efficient and inexpensive to mount the mat. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768. The examiner can normally be reached 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ISLAM/               Primary Examiner, Art Unit 3636